DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	Applicant’s response filed on August 17, 2022 have been considered.  Claims 1-5, 8-12, and 15-19 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 1, 8, 15:
	The amended claim 1 recites:
	“receive a request to access the artificial intelligence model; 
            retrieve, in response to the request and from a first datacenter, a first data node comprising first data for building the artificial intelligence model, a first address in the first datacenter, and a first pointer to a second data node stored in a second datacenter;”.
	Therefore, the claimed limitation describes that in response to the request, the first address is retrieved in the first datacenter.
	However, the specification discloses:
	“authentication 118 may serve as the address of a first portion of training data stored in a first datacenter 108.” (see specPub, [0028]); and
	“As discussed previously authentication 118 provided by user 102 may include an address for the first portion of training data for building a machine learning model 122. That address may be used by model designer 110 to retrieve data node 120A from datacenter 108A.” (see specPub, [0034]).
	Therefore, the specification discloses that the first address is indicated by the authentication request sent by a user.
	Therefore, the amended claim 1 is rejected for failing to comply with the written description requirement.
	Independent claims 8, and 15 recite the similar limitations as claim 1, and are therefore rejected based on the same rationale.
Referring to claims 2-7, 9-14, 16-20:
	Claims 2-7, 9-14, and 16-20 are dependent from claims 1, 8, and 15 respectively, and are therefore rejected based on the same rationale. 
 
Double Patenting
            4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).                     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).                      Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
                     Claims 1-7 of instant application 16/879,326 (hereafter '326) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of co-pending application no. 16/879,193 (hereinafter ‘193’). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-7 of '326 are found in claim 1-6 of '193.                      Therefore, Claims 1-7 of ‘326 are anticipated by claim 1-6 of '193, because all the limitation of broader genus claims of '806 are contained in the narrower species claims of '630, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
                      "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon.qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber.q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).                       This is a provisional obviousness-type double patenting rejection because the conflicting claims have in fact not been patented.
	
	5.	In the response filed on August 17, 2022, Applicant’s representative indicated to file a terminal disclaimer when the claims are deemed in condition for allowance.
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 10,095,888 B1), hereinafter “Lee”, in view of Oota et al. (U.S. 2017/0060356 A1), hereinafter “Oota”, further in view of Kubota et al. (U.S. 2015/0116765 A1), hereinafter “Kubota”. 
Referring to claims 1, 8, 15:
	 	Lee teaches:
                      An apparatus comprising (see Lee, fig. 1B, e.g., node 1): 
           a memory configured to store a number of data nodes to be used to build an artificial intelligence model (see Lee, fig. 1B, e.g., node 1); and 
           a hardware processor communicatively coupled to the memory, the hardware processor configured to (see Lee, fig. 3, 320 ‘processor’): 
                   receive a request to access the artificial intelligence model (see Lee, col. 6, line 46 ‘receive a request; col. 11, lines 18-25 ‘a node may train a machine learning model on historical credit data (or may receive a trained machine learning model), … the node may train a machine learning model on historical network data, such that the machine learning model is able to make optimization decisions relating to storage of credit data.’; col. 19, line 67 ‘a set of storage identifiers identifying a set of storage locations associated with historical credit data of the individual.’); 
                   retrieve, in response to the request and from a first datacenter, a first data node comprising first data for building the artificial intelligence model, a first address in the first datacenter, and a first pointer to a second data node stored in a second datacenter (see Lee, col. 19, line 67 ‘a set of storage identifiers identifying a set of storage locations associated with historical credit data of the individual,’; fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col. 6, line 46 ‘receive a request; col 5, line 66 ‘a distributed database [i.e., a first datacenter, a second datacenter ], a hash table, a linked list [i.e., where the first node in the linked list corresponding to ‘a first address in the first datacenter’, where the first node in the linked list contains a link (pointer) to the second data node stored in the second datacenter (a distributed database)],’); 
                   build the artificial intelligence model using the first data (see Lee, col. 6, line 46 ‘receive a request; col. 11, lines 18-25 ‘a node may train a machine learning model on historical credit data (or may receive a trained machine learning model), … the node may train a machine learning model on historical network data, such that the machine learning model is able to make optimization decisions relating to storage of credit data.’); 
                   retrieve, from the second datacenter and according to the first pointer, the second data node comprising second data for building the artificial intelligence model and a second pointer to a third data node stored in the second datacenter (see Lee, col. 19, line 67 ‘a set of storage identifiers identifying a set of storage locations associated with historical credit data of the individual,’; fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col 5, line 66 ‘a distributed database [i.e., a first datacenter, a second datacenter ], a hash table, a linked list [i.e., where a first data node pointing to a second data node, and the second data node pointing to a third data node stored in the second datacenter (a distributed database) ],’); 
                    build the artificial intelligence model using the second data (see Lee, col. 6, line 46 ‘receive a request; col. 11, lines 18-25 ‘a node may train a machine learning model on historical credit data (or may receive a trained machine learning model), … the node may train a machine learning model on historical network data, such that the machine learning model is able to make optimization decisions relating to storage of credit data.’);
                    determine more data nodes to be used to build the artificial intelligence model (see Lee, col 5, line 66 ‘a distributed database, a hash table, a linked list,’); and 
                    in response to determining there are no more data nodes to be used, terminate building the artificial intelligence model without retrieving the third data node from the second datacenter (see Lee, col 5, line 66 ‘a distributed database, a hash table, a linked list,’).
	Lee further discloses or suggests the limit (see Lee, col. 23, line 30 ‘threshold’).  However, Lee does not elaborate on it. 
	Lee suggests retrieving, in response to the request, a first address in the first datacenter” (see Lee, col. 6, line 46 ‘receive a request; col 5, line 66 ‘a distributed database, a hash table, a linked list [i.e., where the first node in the linked list corresponding to ‘a first address in the first datacenter’ ],’).  However, Lee does not elaborates on it.
	Oota elaborates on the limit (see Oota, [0012] ‘acquires state data … creates a machine learning model’; [0063] ‘The number of pieces of data acquired is specified in advance to be the minimum number of pieces of data needed to create a model. If the number of pieces of data saved is more than the maximum number of pieces of data [i.e., the limit ] , pieces of data having newest saved dates, the number of which equals to the maximum number of pieces of data, are used.’). 
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Oota into the system of Lee to limit the number of data nodes used.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Oota’s teaching could enhance the system of Lee,  because Oota teaches “pieces of data having newest saved dates, the number of which equals to the maximum number of pieces of data, are used.” (see Oota, [0063]). 
	Kubota elaborates on retrieving, in response to the request, a first address in the first datacenter (see Kubota, claim 12, ‘checking whether the address of the data block [i.e., the first address in the first datacenter ] is present in the token [i.e., user authentication request ] and upon determining that the address of the data block is present in the token, …’)
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Kubota into the system of Lee to determine an address of the first data block based on authentication.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Kubota’s teaching could enhance the system of Lee, because Kubota teaches “a method for using application aware intelligent storage.” (see Kubota, col. 1, line 13).
Referring to claims 2, 9, 16:
		Lee, Oota, and Kubota further disclose:
           determining an address for the first data node in the first datacenter based on user authentication (see Kubota, claim 12, ‘checking whether the address of the data block is present in the token [i.e., user authentication ] and upon determining that the address of the data block is present in the token, …’).
            It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Kubota into the system of Lee to determine an address of the first data block based on authentication.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Kubota’s teaching could enhance the system of Lee, because Kubota teaches “a method for using application aware intelligent storage.” (see Kubota, col. 1, line 13).
Referring to claims 7, 14:
		Lee, Oota, and Kubota further disclose:
           wherein the first datacenter is distinct from the second datacenter (see Lee, col 5, line 66 ‘a distributed database [i.e., the first datacenter, the second datacenter ], a hash table, a linked list’).
 
8.	Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 10,095,888 B1), in view of Oota et al. (U.S. 2017/0060356 A1), in view of Kubota et al. (U.S. 2015/0116765 A1), further in view of Saleh-Esa et al. (U.S. 2018/0225194 A1), hereinafter “Saleh-Esa”.
Referring to claims 3, 10, 17:
		Lee, Oota, and Kubota further disclose:
		wherein the first pointer is formed by hashing the address for the first data node in the first datacenter (see Lee, col. 6, line 32 ‘In this case, the first node may obtain the storage identifiers of the credit data (e.g., the hashed addresses) from the smart contract, and may use the storage identifiers to search the distributed file system to obtain the encrypted credit data.’). 
           Lee further discloses the data (see Lee, col. 6, line 32 ‘the credit data’).  However, Lee does not disclose the pointer is formed by hashing the address and the data.
	Saleh-Esa discloses the pointer is formed by hashing multiple factors, such as the address, and the data (see Saleh-Esa, [0069] ‘The address is usually a hash and may be created with multiple factors.’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Saleh-Esa into the system of Lee to hashing the address and the data to produce a node pointer.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Saleh-Esa’s teaching could enhance the system of Lee, because Saleh-Esa discloses “The address may be represented as a unique identifier in the chain.” (see Saleh-Eas, [0069]). 
Referring to claims 4, 11, 18:
		Lee, Oota, and Kubota disclose using the first pointer to determine an address of the second data node in the second datacenter (see Lee, fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col 5, line 66 ‘a distributed database, a hash table, a linked list,’).
		However, they do not disclose the error, and using the first pointer, and the error to determine an address. 
	Saleh-Esa discloses the error (see Saleh-Esa, [0033] ‘error is detected’).
	Saleh-Esa further discloses the pointer is formed by hashing multiple factors, such as the address, and the error (see Saleh-Esa, [0069] ‘The address is usually a hash and may be created with multiple factors.’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Saleh-Esa into the system of Lee to hashing the address and the error to produce a node pointer.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Saleh-Esa’s teaching could enhance the system of Lee, because Saleh-Esa discloses “The address may be represented as a unique identifier in the chain.” (see Saleh-Eas, [0069]).

9.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 10,095,888 B1), in view of Oota et al. (U.S. 2017/0060356 A1), in view of Kubota et al. (U.S. 2015/0116765 A1), further in view of Hong (U.S. 2021/0133562 A1), hereinafter “Hong”.
Referring to claims 6, 13, 20: 
          	 Lee, Oota, Kubota disclose the limitations as described in claim 1. They further discloses logs out (see Kubota, [0071] ‘log on the web services’).  
            However, they do not disclose wherein the artificial intelligence model is deleted when a user who initiated the request logs out.
            Hong discloses the artificial intelligence model is deleted when a user who initiated the request logs out (see Hong, [0237] ‘delete the classification layer in the existing AI model’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Hong into the system of Lee to delete the AI mode such as when a user logs out.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Hong’s teaching could enhance the system of Lee, because deleting the AI model such as when a user logs out would enhance system security.

10.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 10,095,888 B1), in view of Oota et al. (U.S. 2017/0060356 A1), in view of Kubota et al. (U.S. 2015/0116765 A1), in view of Saleh-Esa et al. (U.S. 2018/0225194 A1), further in view of Hong (U.S. 2021/0133562 A1), hereinafter “Hong”.
Referring to claims 5, 12, 19: 
          	            Lee, Oota, Kubota, and Saleh-Esa disclose the limitations as described in claim 1, and claim 4.
		However, they do not disclose the bias.
		Hong discloses the bias (see Hong, [0152] ‘bias’).
           Saleh-Esa discloses the pointer is formed by hashing multiple factors, such as the address, the error, and the bias (see Saleh-Esa, [0069] ‘The address is usually a hash and may be created with multiple factors.’).
	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Saleh-Esa into the system of Lee to hashing the address, the error, and the bias to produce a node pointer.  Lee teaches "In some implementations, one or more machine learning models may be utilized to improve performance with systems, processes, and/or functions described herein.” (see Lee, col. 11, line 18).  Therefore, Saleh-Esa’s teaching could enhance the system of Lee, because Saleh-Esa discloses “The address may be represented as a unique identifier in the chain.” (see Saleh-Eas, [0069]).

Response to Arguments
11.	Applicant’s arguments August 17, 2022 have been considered. Claims 1-5, 8-12, and 15-19 have been amended to include new limitations.  However, upon further considerations, a new grounds of rejection is being made in view of Saleh-Esa.  
 (a)	Applicant submits:
“Applicant respectfully submits that the proposed Lee-Oota-Karr combination fails to teach, suggest, or disclose “retrieve, in response to the request and from a first datacenter, a first data node comprising first data for building the artificial intelligence model, a first address in the first datacenter, and a first pointer to a second data node stored in a second datacenter,” as recited, in part, in amended Claim 1.” (see page 10, 1st par)
Examiner maintains:
As an initial matter, the proposed amendment claim 1 is rejected under 112(a) for failing to comply with the written description requirement (see 112(a) rejection above).
Lee discloses: col. 19, line 67 ‘a set of storage identifiers identifying a set of storage locations associated with historical credit data of the individual, a first function associated with providing the new credit data to the set of distributed data sources, and/or a second function associated with obtaining the new credit data from the set of distributed data sources, wherein the second function requires that a particular amount of the digital currency be provided to obtain the new credit data.’; fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col. 6, line 46 ‘receive a request; col 5, line 66 ‘a distributed database [i.e., a first datacenter, a second datacenter. etc. ], a hash table, a linked list [i.e., where the first node in the linked list corresponding to ‘a first address in the first datacenter’, where the first node in the linked list contains a link (pointer) to the second data node stored in the second datacenter ],’.
Kubota elaborates on retrieving, in response to the request, a first address in the first datacenter (see Kubota, claim 12, ‘checking whether the address of the data block [i.e., the first address in the first datacenter ] is present in the token [i.e., the user authentication request ] and upon determining that the address of the data block is present in the token, …’).
Therefore, the combination of references disclose or suggest “retrieve, in response to the request and from a first datacenter, a first data node comprising first data for building the artificial intelligence model, a first address in the first datacenter, and a first pointer to a second data node stored in a second datacenter,” as recited in amended Claim 1. 
(b)	Applicant submits:
“As such, Lee fails to teach, suggest, or disclose “retrieve, in response to the request and from a first datacenter, a first data node comprising first data for building the artificial intelligence model, a first address in the first datacenter, and a first pointer to a second data node stored in a second datacenter,” as recited, in part, in amended Claim 1.” (see page 10, last par)
Examiner maintains:
The combination of references disclose or suggest “retrieve, in response to the request and from a first datacenter, a first data node comprising first data for building the artificial intelligence model, a first address in the first datacenter, and a first pointer to a second data node stored in a second datacenter,” as recited in amended Claim 1 (see (a) above). 
(c)	Applicant submits:
“Similarly, Lee fails to teach, suggest, or disclose “the second data node data for building the artificial intelligence model and a second pointer to a third data node stored in the second datacenter” of Claim 1. Thus, Zee also fails to teach, suggest, or disclose “retrieve, from the second datacenter and according to the first pointer, the second data node comprising second data for building the artificial intelligence model and a second pointer to a third data node stored in the second datacenter,” as recited, in part, in amended Claim 1.” (see page 10, last par)
Examiner maintains:
Lee discloses: col. 19, line 67 ‘a set of storage identifiers identifying a set of storage locations associated with historical credit data of the individual, a first function associated with providing the new credit data to the set of distributed data sources, and/or a second function associated with obtaining the new credit data from the set of distributed data sources, wherein the second function requires that a particular amount of the digital currency be provided to obtain the new credit data.’; fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col. 6, line 46 ‘receive a request; col 5, line 66 ‘a distributed database [i.e., a first datacenter, a second datacenter. etc. ], a hash table, a linked list [i.e., where the second node in the linked list corresponding to ‘the second data node data for building the artificial intelligence model’, where the second node in the linked list contains a link (pointer) to the third data node stored in the second datacenter ],’.
Therefore, the combination of references disclose or suggest “the second data node data for building the artificial intelligence model and a second pointer to a third data node stored in the second datacenter” of Claim 1. 
Thus, the combination of references disclose or suggest “retrieve, from the second datacenter and according to the first pointer, the second data node comprising second data for building the artificial intelligence model and a second pointer to a third data node stored in the second datacenter,” as recited in amended Claim 1. 
(d)	Applicant submits:
“Applicant respectfully submits that the proposed Lee-Oota-Karr-Hong combination fails to teach, suggest, or disclose “use the error and the first pointer to determine a second address of the second data node in the second datacenter,” as recited, in part, in amended Claim 4.” (see page 11, 5th par)
Examiner maintains:
           Lee discloses: fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col 5, line 66 ‘a distributed database, a hash table, a linked list,’.
	Therefore, Lee discloses use the first pointer to determine a second address of the second node in the second datacenter.
	However, Lee does not disclose the error, and using the first pointer, and the error to determine an address. 
Saleh-Esa discloses the error (see Saleh-Esa, [0033] ‘error is detected’).
Saleh-Esa further discloses the pointer is formed by hashing multiple factors, such as the address, and the error (see Saleh-Esa, [0069] ‘The address is usually a hash and may be created with multiple factors.’).
Therefore, the combination of references disclose or suggest “use the error and the first pointer to determine a second address of the second data node in the second datacenter,” as recited in amended Claim 4. 
(e)	Applicant submits:
“Further, Applicant respectfully submits that the proposed Lee-Oota-Karr-Hong combination fails to teach, suggest, or disclose “determining the second address of the second data node in the second datacenter is further done using the first pointer, the error, and the bias,” as recited, in part, in amended Claim 5.” (see page 12, 4th par)
Examiner maintains:
Lee discloses: fig. 1A, ‘Hashed Address 1 … Hashed Address M’; col 5, line 66 ‘a distributed database, a hash table, a linked list,’.
	Therefore, Lee discloses use the first pointer to determine a second address of the second node in the second datacenter.
	However, Lee does not disclose the error, and using the first pointer, the error, and the bias to determine an address.
 	Hong discloses the bias (see Hong, [0152] ‘bias’).
Saleh-Esa discloses the error (see Saleh-Esa, [0033] ‘error is detected’).
Saleh-Esa further discloses the pointer is formed by hashing multiple factors, such as the address, and the error (see Saleh-Esa, [0069] ‘The address is usually a hash and may be created with multiple factors.’).
Therefore, the combination of references disclose or suggest “determining the second address of the second data node in the second datacenter is further done using the first pointer, the error, and the bias,” as recited in amended Claim 5. 
 
Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 (a)	Rougier; Franck D. (US 20180310174 A1) disclose anonymous authentication system;
(b)	 Wei; Shaohong Peter et al. (US 8892766 B1) disclose Application-based network traffic redirection for cloud security service;
(c)	STRAUSS; JACOB A. et al. (US 20150277969 A1) disclose ATOMIC WRITES FOR MULTIPLE-EXTENT OPERATIONS;
(d)	Hecht; Asaf (US 20220286446 A1) disclose authentication credential with embedded authentication information;
(e)	Spilman; Jeremy (US 9021269 B2) disclose Blind hashing;
(f)	Bathen; Luis Angel D. et al. (US 20190036932 A1) disclose blockchain authentication via hard/soft token verification.

 13.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492